Election/Restriction Requirement
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 6-10, 18, 21, 25, 28-30, 33, 36, 40, 50, 59-61, 64-65, 77-79, 81-82, and 86 corresponding to the non-original claim set filed 1/07/2020 are presently considered and subject to an election/restriction requirement.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-2, 6-10, 18, 21, 25, 28-30, 33, 36, 40, 50, 59-61, 64-65, and 77-79, drawn to methods including numerous contingent limitations.

Group II, claims 81-82, and 86, drawn to products, namely kits comprising at least two components (binding agent and detection agent).


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I, Applicant should elect a single, fully-disclosed species of the invention from among the disclosed species of methods of record1. Here, “fully-disclosed” means that the elected species must correspond to an example explicitly disclosed on record as integrated whole[4] rather than a piecemeal collection of disjointed limitations. Specifically, Applicant should elect one, single, full-disclosed species of method that satisfies at least the requirements of instant claim 1 for initial examination.   For example, Applicant may elect a species from among the Examples disclosed on record, such as Example 1 at pages 33-34, Example 2 at pages 34-35, Example 3 at page35, Example 4 at page 36, Example 5 at pages 36-37, etc., etc., so long as the elected species satisfies the requirements of at least one independent claim of record.  The election should be identified as follows:
First, Applicant should identify a single, fully disclosed species of record by directing the Examiner to a specific Example by identifying the Example number and providing all relevant page numbers or figures wherein the elected species appears. For example, Applicant may elect “Example 1 at pages 33-34 pertaining to a Sandwich type Heparin-IAIP ELISA”.
Second, Applicant should identify the relevant parameters of the elected species that are present and recited in the pending claims. For example, if Applicant elected “Example 1 at pages 33-34 pertaining to a Sandwich type Heparin-IAIP ELISA”, Applicant should further identify the exact “binding agent” and “support” used (see, e.g., instant claim 1) as well as whether or not the elected species satisfies the requirements of claims 2(a), 2(b), 2(c)…..or 2(i); 6(a), 6(b)…..6(i); 10(a), 10(b), 10(c), 18(a), 18(b), 18(c), etc., etc.  Applicant is advised that, unless unambiguously evident within the description of the elected species, any claim limitations not specifically addressed may be presumed not satisfied by the originally elected species.
Third, Applicant should unambiguously identify all additional parameters, compounds, and limitations pertinent to the originally elected species.  All such “additional parameters, compounds, and limitations” should be clearly and unambiguously supported by accompanying disclosures in the original disclosure.  However, if a limitation is not clearly present in the elected species, it should not be indicated as present unless Applicant means to allege that the limitation is an obvious variant of the elected species.  Applicant is advised that, unless unambiguously evident within the description of the elected species, any limitations or parameters not specifically addressed may be presumed absent from the originally elected species.
Fourth, Applicant should unambiguously identify what claims actually read upon the single elected species.  This should be performed by clearly identifying exact limitations recited at such claims that are satisfied by the single, elected species.  For example, if Applicant elected “Example 1 at pages 33-34 pertaining to a Sandwich type Heparin-IAIP ELISA”, Applicant should identify that the elected species reads upon claim 2(i), because the sample is a fluid (if the Example satisfies other limitations at claim 2, those should be identified as well).
Presently, the claims appear to include multiple Improper Markush groupings (see, e.g., instant claim 2(a)-(i), 6(a)-6(i), etc.) as well as ambiguously contingent limitations and lack of antecedent basis issues (see, e.g., claims 18, 21, 29-30, etc.).  Therefore, the purpose of the species requirement is to clearly identify a single, fully-defined, and unambiguous species within the scope of the instant invention for initial examination; and to clearly identify how the single species relates to the non-original claim set filed 1/07/2020.  

If Applicant elects Group II, Applicant should elect a single, fully-disclosed species of the invention from among the disclosed species of methods of record2. Here, “fully-disclosed” means that the elected species must correspond to an example explicitly disclosed on record as an integrated whole[4] rather than a piecemeal collection of disjointed limitations. Specifically, Applicant should elect one, single, full-disclosed species of kit identified on record that satisfies at least the requirements of instant claim 81 for initial examination.   A proper election should not include arbitrarily selected portion of the enumerated components at page 33 at lines 5-27 of the Specification filed 10/25/2019.  Rather, Applicant should elect a single species of inherently, implicitly, or literally disclosed components corresponding to complete kits exemplified in the Examples of record.   For example, Applicant may elect a species from among the Examples disclosed on record, such as Example 1 at pages 33-34, Example 2 at pages 34-35, Example 3 at page35, Example 4 at page 36, Example 5 at pages 36-37, etc., etc., so long as the elected species satisfies the requirements of at least independent claim 81 currently of record.  The election should be identified as follows:
First, Applicant should identify a single, fully disclosed species of record by directing the Examiner to a specific Example by identifying the Example number For example, Applicant may elect an implicitly disclosed kit suitable for performing “Example 1 at pages 33-34 pertaining to a Sandwich type Heparin-IAIP ELISA”, wherein the kit contains mouse monoclonal antibody against the light chain of human IAIP (Mab 69.26), a 96 well microplate, a non-fat dried milk blocking solution, TBS-T wash buffer, biotinylated heparin, HRP-conjugated streptavidin, TMB, HCL quenching solution, and IAIP standard.
Second, Applicant should unambiguously identify all additional components present in the originally elected species of products (kits).  All such “additional parameters, compounds, and limitations” should be clearly and unambiguously supported by accompanying disclosures in the original disclosure.  However, if a limitation is not clearly present in the elected species, it should not be indicated as present unless Applicant means to allege that the limitation is an obvious variant of the elected species.  Applicant is advised that, unless unambiguously evident within the description of the elected species, any limitations or parameters not specifically addressed may be presumed absent from the originally elected species.
Third, Applicant should unambiguously identify all claims that read upon the single, elected species of product, by explicitly identifying the exact parameters of the dependent claim that the elected species satisfies (i.e., claim 82(a), 82(b)….82(g); 86(a) . . . 86(e)…etc.).
Presently, the claims appear to include multiple Improper Markush groupings (see, e.g., instant claim 82(a)-(g), 86(a)-(e), etc.) as well as ambiguously contingent limitations and lack of see, e.g., claims 82, 86, and 91).  Therefore, the purpose of the species requirement is to clearly identify a single, fully-defined, and unambiguous species within the scope of the instant invention for initial examination; and to clearly identify how the single species relates to the non-original claim set filed 1/07/2020.  


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: All claims are generic with respect to at least component.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of independent claim 1 or independent claim 81, these technical features are not special technical features because they do not make a contribution over the prior art in view of Chaaban et al. (Inter-Alpha Inhibitor Protein Level in Neonates Predicts Necrotizing Enterocolitis, The Journal of Pediatrics, vol. 157:757-761 (2010); hereafter see, e.g., Chaaban at 757 at § Study Design, 758 at col I at 2nd full ¶, noting that a monoclonal antibody against human IAIP Mab 69.26 was utilized).  Accordingly, the method of at least claim 1 is not a point of novelty; furthermore, kits for detecting plasma IAIP levels using enzyme-linked immunosorbent assays would be at once envisaged in view of such disclosures, and therefore claim 81 fails to identify any novel features.  Therefore, the shared technical features of independent claim 1 or independent claim 81 are not special technical features because they do not make a contribution over the prior art.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
The pending claims are subject to an election and restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”; see also, MPEP § 803.02(III)(B), noting that “[t]he examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim”.
        [4][4] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        2 see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”; see also, MPEP § 803.02(III)(B), noting that “[t]he examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim”.
        [4][4] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.